Appellee brought suit against L. E. Bell, Joe Bell, and Jeff Bell as partners doing business under the firm name of Bell Bros., and on the 27th day of March, 1929, recovered judgment in the sum of $200. Defendants in the court below took an appeal to this court. The certificate of appeal was filed here on July 6, 1929, and nothing further has been done to perfect the appeal. On November 29, 1929, the cause was submitted upon motion of appellee to affirm. The grounds of the motion being well taken, the motion is granted, and the judgment of the lower court, from which this appeal was taken, is affirmed.
Affirmed.